Order of disposition, Family Court, Bronx County (Sidney *468Gribetz, J.), entered on or about December 19, 2006, which adjudicated respondent a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crime of assault in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
Appellant failed to preserve for appellate review his claim of legal insufficiency (see People v Santos, 86 NY2d 869 [1995]) and we decline to review it in the interest of justice. Were we to review this claim we would we would find the evidence legally sufficient. Nor was the finding against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]).
In view of the fact that appellant was on probation for a prior offense when he committed the subject offense and was not attending counseling as directed, the court properly exercised its discretion in imposing 12 months’ probation as the least restrictive alternative that would promote appellant’s best interests while also protecting the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Mazzarelli, J.P., Andrias, Buckley, Sweeny and McGuire, JJ.